MARKS, Acting P. J.
This is a motion to dismiss this appeal.
The certificate of the county clerk shows the following: Notice of entry of judgment was served and filed on May 27, 1941. Notice of appeal was served and filed on June 18, 1941. No order to prepare any transcript has been filed and no proceedings for the preparation of a transcript or bill of exceptions are pending. On August 11, 1941, the trial court terminated all proceedings for the preparation of a transcript on appeal.
Nothing has been filed here except the moving papers.
*873As appellants’ time for the preparation of a record on appeal has expired the motion is granted and the appeal is dismissed.
Griffin, J., concurred.